IN THE SUPREME COURT OF IOWA
                               No. 15–1198

                           Filed March 11, 2016


IN THE INTEREST OF R.D.

R.D.,

        Appellant.



        Appeal from the Iowa District Court for Linn County, Russell G.

Keast, District Associate Judge.



        Adopted person appeals juvenile court order denying application to

unseal adoption records to identify her biological parents. AFFIRMED.



        Peter J. Gardner of Meardon, Sueppel & Downer, P.L.C., Iowa City,

for appellant.
                                     2

WATERMAN, Justice.

      Fifty years ago, a married couple gave up their newborn daughter

for adoption. The adoption records were sealed. Today, we must decide

whether the juvenile court correctly construed and applied Iowa Code

section 600.16A(2)(d) (2015) when it denied the adoptee’s application to

unseal those records to identify her biological parents.

      A loving adoptive family raised the adoptee, but she struggles with

depression, anxiety, and alcohol abuse. She presented evidence that her

ignorance of her biological family’s history is a root cause of her mental

health problems and that learning the identities of her biological parents

would assist her treatment.       The juvenile court found she met her

evidentiary burden to establish that opening the adoption records is

necessary to save her life or prevent irreparable physical or mental harm

to her.   The district court examined the adoption records in camera,

found no relevant medical information other than her biological parents’

identities, and ruled the statute precluded release of their names. The

biological parents have filed no affidavit or consent to disclosure of their

identities. The adoptee appealed, and we retained her appeal. For the

reasons explained below, we determine this adoptee failed to meet her

burden to overcome the statutory protection for the confidentiality of the

identity of biological parents.

      I. Background Facts and Proceedings.

      R.D., now age fifty-one, was born in Iowa in 1965. R.D.’s biological

parents consented to her adoption and waived notice of any further

proceedings.    R.D. was adopted a few days later, and the adoption

records were sealed pursuant to Iowa Code section 600.9 (1962), which

stated, “The complete record in adoption proceedings, after filing with the

clerk of the court, shall be sealed by said clerk, and the record shall not
                                      3

thereafter be opened except on order of the court.” The adoption statute

in 1965 contained no provision allowing biological parents to file an

affidavit consenting or objecting to disclosure of their identities.      The

biological parents have not been contacted in the pending proceeding,

nor have they filed any consent form or affidavit regarding their position

on disclosure.

       R.D.’s adoptive family was loving and supportive.         When R.D.

turned six, her adoptive parents told her she was adopted. As she grew

up, R.D. felt the “loss of [her] biological family” and “the loss of [her] own

parents not having given birth to [her.]” Most importantly, she “felt like

somebody gave [her] up” because they did not love her.          She became

obsessed with being the “best of everything” to avoid being abandoned

again. R.D. achieved academic success, earning advanced degrees and

induction into Phi Beta Kappa. Today she is on the faculty teaching at a

prestigious university in another state and has been married to a

supportive husband for several decades.

       R.D.’s “lack of knowledge about her origins increasingly caused

anxiety and depression.” R.D. began self-medicating with alcohol in her

thirties.   In 2007, R.D. voluntarily checked herself into the Hazelden

Rehabilitation Center in Center City, Minnesota.        During a four-week

inpatient program, she was introduced to a twelve-step program.           She

successfully completed her course of treatment. When she returned to

her home, she became an active member in Alcoholics Anonymous with a

sponsor.

       In 2008, R.D. relapsed for the first time. She continued to work on

her sobriety through Alcoholics Anonymous and with therapists, but she

was unable to maintain prolonged sobriety.           Each relapse involved

drinking more and taking longer to regain sobriety.             She missed
                                     4

meetings, important social events, and professional deadlines during her

relapses.

      In May 2013, R.D. began seeing G.P. Zurenda Jr., a psychiatric

social worker, to address her alcohol abuse.      Zurenda diagnosed R.D.

with alcohol dependence, anxiety disorder, and depression.       Zurenda

administered the Michigan Alcohol Screening Test to R.D., and her score

indicated alcohol dependence. She scheduled regular appointments with

Zurenda. R.D. occasionally canceled her appointments because she had

been drinking. R.D. felt she had a “hole in [her] soul.”

      In June 2014, R.D. began seeing Dr. Anthony J. Pane Jr., a

psychologist specializing in anxiety, depression, relationship problems,

and substance abuse. R.D. sought out Dr. Pane because almost half of

his practice was devoted to adoptees.      Dr. Pane conducted a clinical

interview and diagnosed R.D. with depression and alcohol dependence.

Dr. Pane viewed R.D.’s adoption as the issue underlying her substance

abuse and depression. Dr. Pane suggested she should try to identify her

parents.

      On August 1, R.D. wrote a letter to the Linn County District Court

to ask for her adoption records to be unsealed. She wrote that she was

seeking the records “due to significant medical issues, the short- and

long-term management of which could be altered by a knowledge of [her]

family medical history.” On August 15, the district court denied R.D.’s

request.    The district court indicated that it had reviewed the file and

found that there was no medical and developmental history or family

medical history in the adoption record. The district court concluded that

R.D.’s request was insufficient to warrant releasing the identities of

R.D.’s biological parents.
                                      5

      On March 16, 2015, she wrote another letter to the Linn County

District Court asking the court to open her adoption records.             She

indicated   that   her   physicians   and   other   health   care   providers

recommended that she learn the identities of her birth parents “due to

critical medical issues related to [her] short- and long-term health.” She

attached letters from her primary care physician, Dr. Orli Etingin, as well

as from Zurenda, and Dr. Pane.

      Dr. Etingin’s letter stated that R.D. “has suffered from depression

and alcohol dependence in the past.” R.D.’s episodes of severe anxiety

affected her work, family, and personal relationships. Dr. Etingin stated

that R.D.’s “lack of information about her biologic family has impaired

[her caregivers’] ability to care for her, and her ability to recover.” R.D.’s

risk for diabetes, heart disease, and stroke were all increased because of

her stress. Dr. Etingin wrote she believed “it is medically essential that

[R.D.] be given access to family history information.”

      Zurenda wrote that R.D. had made progress since he began

working with her in 2013. He noted that she was currently abstinent

and active in Alcoholics Anonymous.             Zurenda stated that his

“experience and extensive research shows that correctly identifying the

etiology of one’s alcoholism is very important in improving the odds of a

person[’]s continuing recovery from the disease.” He said that knowing

the root of R.D.’s alcoholism was essential because she had cooccurring

disorders—depression and anxiety. Zurenda concluded that discovery of

R.D.’s family history was essential to treat her alcoholism.

      Dr. Pane’s letter reported that R.D. was “highly gifted [and] highly

successful . . . with a very supportive husband and adoptive family.”

However, he said he believed the “root of her mental health challenges”

was her lack of knowledge about her biological parents. He “believe[d]
                                           6

that knowledge of her history will be the breakthrough essential for her

mental health.” Dr. Pane’s letter also stated that he was confident that

R.D. would handle learning her parents’ identities in a “reasoned,

sensitive and responsible manner.”

      In addition to those three letters, R.D. submitted deposition

testimony of Dr. Pane and Zurenda regarding her need to know her

parents’ identities. 1        Dr. Pane opined that R.D. was unable to

compartmentalize her feelings of loss from her adoption.                  He believed

R.D. would resume drinking if the court refused to release the identities

of R.D.’s biological parents. Dr. Pane described her adoption, drinking,

and depression as links in an interconnected chain and asserted that

R.D. would need to know the identity of her parents to maintain her

sobriety and avoid a deep depression.

      Zurenda described R.D. as a “closet drinker” because she would

drink in secret instead of attending to her professional obligations.

R.D.’s drinking binges had worsened after her inpatient treatment in

2007, but R.D. had been abstinent in recent months. Zurenda opined

that if R.D. was unable to maintain sobriety, she would need a liver

transplant. He also reported that R.D. described her adoptive parents

positively.     Zurenda explained that he was unable to complete a

biopsychosocial assessment for R.D. without the identity of R.D.’s

biological parents. He testified that R.D.’s diagnosis might change based

on her extended family’s history. Zurenda said he was worried that if

R.D. did not learn the identity of her parents, she would continue to

relapse.      Zurenda noted her need to know her biological parents’

identities was based on more than just curiosity:

      1Both   worked outside Iowa and were unable to testify in person at the hearing.
                                    7
      I think that she’s developing the awareness that she does
      have—her alcohol abuse dependence is a true medical
      problem that she’s not being able to deal with on her own.
      Quite honestly, I think if she had her preferences, she
      wouldn’t even really be looking at the issue. It’s something
      that has to be addressed.

Throughout his deposition, he emphasized that R.D. had a strong desire

to quit drinking. In sum, Zurenda said:

      Addiction is a complicated calculus, and because I am very
      confident of my sense of her true desire to refrain from
      drinking, it is my informed belief that she continues to
      relapse and has over the past eight years—eight plus years
      that she’s doing that to a large degree because she’s having a
      difficult time finding a sense of self.
             This is a very high-functioning, very intelligent, very
      well-educated, very competent and self-possessed woman on
      most levels, but she keeps bumping into this
      psychological/emotional problem that keeps bringing her
      back to needing to drink, and when she falls off, she falls off
      terribly; and I really am concerned that if this question of
      where I came from—where she came from is not resolved
      that we’re going to end up having this conversation
      sometime down the road when we’re having to try and get
      these files opened because she’s going to need a match to get
      a liver transplant.

      On May 4, R.D. presented the depositions, letters, and her own

testimony to the juvenile court.        She relied on Iowa Code section

600.16A(2)(d) (2015), which allows access to adoption records “if opening

is shown to be necessary to save the life of or prevent irreparable

physical or mental harm to an adopted person or the person’s offspring.”

She attributed her alcohol abuse to her sense of loss from being adopted.

She admitted to being a closet drinker and explained that her alcohol

dependence gave her “a lot of shame and guilt.” She testified that each

time she relapses she gets closer and closer to a life-threatening

situation.   She asserted that her physical and mental health was at

stake. She testified that she had not discussed with her professionals

what she would do if she learned her biological parents’ identities, but
                                    8

she asserted she “would probably spend a long time trying to figure out

the best strategy . . . and again the most caring and compassionate one

considering that they, again . . . probably experienced their own loss as

well.” The court asked if R.D.’s intent in opening the adoption records

was to obtain “not specific information about the biological parents but

the actual identities of the biological parents themselves and that that

information is intended for treatment purposes to be directly provided to

[R.D.] to help her address her issues.”    Her attorney replied that was

correct.

      On May 28, the court denied R.D.’s petition.             The      court

emphasized that confidentiality is paramount in our adoption statutes.

The court found that R.D. had “met her evidentiary burden, by showing

upon competent medical evidence that opening the adoption records is

necessary to save the life of or prevent irreparable physical or mental

harm to the adopted person.” Nevertheless, the court denied her petition

because her sole purpose in her petition was to learn the identity of her

biological parents.   The court noted the absence of any other relevant

medical information in the sealed adoption records.             The court

concluded:

      While the Court does not deny the existence of the
      Applicant’s need to know, it is unable to conclude that by
      overtly revealing the identities of the biological parents
      directly to the Applicant or to medical providers whose sole
      intent is to forward that information to [R.D.], that the Court
      would be acting in accordance with the clear dictates of the
      statute or the intent of the legislature.

      We retained R.D.’s appeal.

      II. Standard of Review.

      We review rulings on questions of statutory interpretation for

correction of errors at law. In re Adoption of S.J.D., 641 N.W.2d 794, 797
                                           9

(Iowa 2002).     We review de novo the factual issues in adoption-related

equitable proceedings. Id. “We give weight to the juvenile court’s factual

findings, especially as to the credibility of witnesses, but we are not

bound by them.” In re H.S., 805 N.W.2d 737, 745 (Iowa 2011).

       III. Analysis.

       We must decide whether the juvenile court correctly denied R.D.’s

application to open the records of her adoption to identify her biological

parents. The privacy of adoption records implicates not only the rights of

the adoptee, but also the rights of the adoptive parents, biological

parents, other family members, and the state’s interest in encouraging

adoptions. See In re Adoption of S.J.D., 641 N.W.2d at 800 (“[S]ection

600.16A is the legislature’s attempt to balance those interests.                    The

balance has been struck heavily in favor of keeping adoption records

sealed.”).    R.D.’s biological parents terminated their parental rights in

1965 and have not been given notice of this proceeding. Unlike other

states, Iowa’s adoption statute lacks a specific provision for appointment

of a guardian ad litem to represent the biological parents on requests for

their identities. 2    Rather, under the existing Iowa adoption statute,


       2New   York’s adoption law requires the appointment of a guardian ad litem to
represent the interest of the biological parents before adoption records may be
unsealed. See, e.g., N.Y. Dom. Rel. Law § 114 (4) (McKinney, Westlaw current through
L. 2016, ch. 1) (requiring a court hearing a petition to open adoption records to appoint
guardian ad litem to obtain medical information); In re Anonymous, 390 N.Y.S.2d 779,
782 (Sur. Ct. 1976) (appointing a guardian ad litem to locate the natural parents,
inform them of their rights, and represent and protect their interests under the
authority of a combination of general guardian ad litem statutes); see also Mills v.
Atl. City Dep’t of Vital Statistics, 372 A.2d 646, 654–56 (N.J. Super. Ct. Ch. Div. 1977)
(exercising equitable power to require adoption agencies to determine whether the
natural parents object to the release of information and shifting the burden of proof to
the state to demonstrate that good cause is not present when the adoptee seeking the
information is an adult). But see In re Dixon, 334 N.W.2d 373, 373 (Mich. 1983)
(employing a presumption that the natural parents would oppose disclosure and
appointing guardian ad litem for the purpose of contesting the issue of good cause).
                                            10

biological parents may file consents 3 or affidavits 4 stating their position

as to disclosure of their identities. Those provisions did not exist in 1965

       3Iowa    Code section 600.16A(3) allows biological parents and adult adoptees to
file a written consent to revelation of his or her identity, as follows:
               3. a. In addition to other procedures by which adoption records
       may be opened under this section, if both of the following conditions are
       met, the department, the clerk of court, or the agency which made the
       placement shall open the adoption record for inspection and shall reveal
       the identity of the biological parents to the adult adopted child or the
       identity of the adult adopted child to the biological parents:
              (1) A biological parent has placed in the adoption record written
       consent to revelation of the biological parents’ identity to the adopted
       child at an age specified by the biological parent, upon request of the
       adopted child.
               (2) An adult adopted child has placed in the adoption record
       written consent to revelation of the identity of the adult adopted child to
       a biological parent.
              b. A person who has placed in the adoption record written
       consent pursuant to paragraph “a”, subparagraph (1) or (2) may
       withdraw the consent at any time by placing a written withdrawal of
       consent statement in the adoption record.
              c. Notwithstanding the provisions of this subsection, if the adult
       adopted person has a sibling who is a minor and who has also been
       adopted by the same parents, the department, the clerk of court, or the
       agency which made the placement may deny the request of either the
       adult adopted person or the biological parent to open the adoption
       records and to reveal the identities of the parties pending determination
       by the juvenile court or court that there is good cause to open the
       records pursuant to subsection 2.
This provision was originally enacted in 1992.        See 1992 Iowa Acts ch. 1196, § 4
(codified at Iowa Code § 600.16A(3) (1993)).
       4Iowa   Code section 600.16A(2)(b) allows biological parents to file affidavits, as
follows:
               b. The juvenile court or court, for good cause, shall order the
       opening of the permanent adoption record of the juvenile court or court
       for the adopted person who is an adult and reveal the names of either or
       both of the biological parents following consideration . . . of the following:
               (1) A biological parent may file an affidavit requesting the juvenile
       court or court reveal or not reveal the parent’s identity. The juvenile
       court or court shall consider any such affidavit in determining whether
       there is good cause to order opening of the records.
This provision was originally enacted in 1976.       See 1976 Iowa Acts ch. 1229, § 25
(codified at Iowa Code § 600.16(2) (1977)).
                                    11

when R.D. was adopted, and we have no such filing from her biological

parents.

      Our analysis begins with the text of the statute. In re A.M., 856
N.W.2d 365, 371 (Iowa 2014) (“Our starting point is the statutory text.”).

Iowa Code chapter 600 governs adoptions.       The legislature provided a

guide to construction in section 600.1:

      This chapter shall be construed liberally. The best interest of
      the person to be adopted shall be the paramount
      consideration in interpreting this chapter. However, the
      interests of the adopting parents shall be given due
      consideration in this interpretation.

Iowa Code § 600.1 (footnote omitted).     Section 600.16A addresses the

confidentiality of adoption records.   Id. § 600.16A.   Section 600.16A(1)

provides that adoption records “shall be sealed by the clerk.”          Id.

§ 600.16A(1).   The next three subsections set forth the grounds for

unsealing adoption records. R.D. relies on section 600.16A(2)(d), which

provides:

            2. All papers and records pertaining to . . . an
      adoption shall not be open to inspection and the identity of
      the biological parents of an adopted person shall not be
      revealed except under any of the following circumstances:
             ....
             d. The juvenile court or court may, upon competent
      medical evidence, open termination or adoption records if
      opening is shown to be necessary to save the life of or
      prevent irreparable physical or mental harm to an adopted
      person or the person’s offspring. The juvenile court or court
      shall make every reasonable effort to prevent the identity of
      the biological parents from becoming revealed under this
      paragraph to the adopted person. The juvenile court or
      court may, however, permit revelation of the identity of the
      biological parents to medical personnel attending the
      adopted person or the person’s offspring. These medical
      personnel shall make every reasonable effort to prevent the
      identity of the biological parents from becoming revealed to
      the adopted person.
                                     12

Id. § 600.16A(2)(d).   We have addressed section 600.16A in only one

decision, In re Adoption of S.J.D. 641 N.W.2d at 798–802 (denying

adoptee’s motion to unseal his adoption records).        In that case, the

adoptee presented no medical evidence and relied on a different section—

600.16A(2)(b). Id. at 796. By contrast, R.D. presented medical testimony

that the juvenile court found met her evidentiary burden under section

600.16A(2)(d) to show revealing the identities of her biological parents is

necessary to save her life or spare her irreparable physical or mental

harm. The juvenile court nevertheless concluded the medical showing

alone was insufficient to surmount the court’s obligation to “make every

reasonable effort to prevent the identity of the biological parents from

being revealed to the adopted person.” We agree.

      The juvenile court reviewed the adoption records in camera, as

have we. The records are devoid of medical information. We must decide

whether the medical showing of the predicted therapeutic benefit to R.D.

of learning the identity of her biological parents outweighs the statutory

command to protect the identity of the biological parents. Significantly,

the first sentence of section 600.16A(2)(d) uses the permissive term

“may,” unlike the next sentence, which uses the mandatory term “shall.”

Compare Iowa Code § 600.16A(2)(d) (“The juvenile court or court may . . .

open . . . adoption records.” (Emphasis added.)), with id. (“The juvenile

court or court shall make every reasonable effort to prevent the identity

of the biological parents from becoming revealed under this paragraph to

the adopted person.” (Emphasis added.)); see also id. § 4.1(30)(c) (“The

word ‘may’ confers a power.”); id. § 4.1(30)(a) (“The word ‘shall’ imposes a

duty.”).

      Thus, the medical showing R.D. made gets her to first base, not

across home plate. We are presented with a mixed question of fact and
                                    13

law as to whether R.D. is entitled to disclosure of her birth parents’

identities. We must decide this case mindful of the competing policies,

which we review in depth below. We conclude on this record that the

balance the legislature struck in favor of confidentiality mandates denial

of R.D.’s application.

      A. The Evolution of the Confidentiality of Adoption Records.

“Because English common law did not recognize the practice of adoption,

adoption in this country is purely statutory.”    In re Adoption of S.J.D.,
641 N.W.2d at 799. Adoption records were public in most states until

the middle of the twentieth century:

      At one point in the past, adoption records were not sealed.
      “[A]doption only became part of American law in the late
      nineteenth and early twentieth centuries, and . . . adoption
      procedures initially established by state statutes provided
      neither for confidentiality with respect to the public nor for
      secrecy among the parties, but were subsequently amended
      to protect the parties from public scrutiny.” “In the mid-
      1920s, there were virtually no confidentiality or secrecy
      provisions in adoption law. . . . By the mid-1930s to the
      early 1940s, there were more state provisions for
      confidentiality with respect to the general public’s access to
      court records, but still few provisions for secrecy among the
      participants.” However, “[w]ith respect to court records
      rather than birth records, contemporary evidence indicates
      that by the late 1940s and early 1950s a significant, if not a
      dramatic, shift had occurred: court records by that time were
      apparently closed in many states to all persons.”

In re Adoption of Scott W.V., 124 A.3d 1181, 1190–91 (Md. Ct. Spec. App.

2015) (quoting Elizabeth J. Samuels, The Idea of Adoption: An Inquiry

Into the History of Adult Adoptee Access to Birth Records, 53 Rutgers L.

Rev. 367, 368, 374, 377 (2001) [hereinafter Samuels] (footnotes omitted)).

      The evolving confidentiality of Iowa’s adoption records has reflected

the national trend. Iowa adoption records were originally filed with real

estate deeds and, like real estate deeds, were open to the public. See

Iowa Code Revision of 1860 § 2602 (1860) (“[Adoption records] shall be
                                           14

recorded in the county where the person adopting resides in the office,

and with the record of deeds of real estate; and shall be indexed with the

name of the parent by adoption as grantor, and the child as grantee in its

original name if stated in the instrument.”) (repealed 1927). Iowa closed

its adoption records in 1941. 1941 Iowa Acts ch. 294, § 1 (codified at

Iowa Code § 600.9 (1946)). The statute provided, “The complete record in

adoption proceedings, after filing with the clerk of the court, shall be

sealed by said clerk, and the record shall not thereafter be opened except

on order of the court.” Iowa Code § 600.9 (1946) (current version at Iowa

Code § 600.16A(1) (2015)).

       In 1976, a decade after R.D.’s adoption, the Iowa legislature

amended the adoption statute to provide conditions for unsealing

records.      See 1976 Iowa Acts ch. 1229, § 25 (codified at Iowa Code

§ 600.16(2)–(3) (1977)). Among other reasons, the statute, as amended,

allowed the court to open records when “necessary to save the life of or

prevent irreparable physical harm to” the adoptee.                          Iowa Code

§ 600.16(3) (1977) (current version at Iowa Code § 600.16A(2)(d) (2015)).

The statute was reorganized in 1993 and permitted courts to also open

records to prevent irreparable mental harm. 5 1992 Iowa Acts ch. 1196,

§ 4 (codified at Iowa Code § 600.16A(2)(d) (1993)). Although this statute

has been amended several times since 1993, there have been no

substantive changes regarding an adoptee’s grounds to open his or her

adoption records. See generally Iowa Code § 600.16A (2015).



       5The 1993 amendment also created a consent registry, which allowed natural
parents to put a written consent to reveal the parent’s identity on request of the child,
and allowed an adult child to place a written consent to reveal the child’s identity to the
natural parent upon request. See 1992 Iowa Acts ch. 1196, § 4 (codified at Iowa Code
§ 600.16A(3) (1993)).
                                     15

      B. The Importance of Confidentiality of Adoption Records.

“Confidentiality has been and continues to be the touchstone for these

adoption statutes.” In re Adoption of S.J.D., 641 N.W.2d at 799; see also

In re Philip S., 881 A.2d 931, 933 (R.I. 2005) (“[T]he confidentiality of the

adoption process is deemed to be of an extraordinarily high value.”).

Today, “most states still maintain sealed records for all or most

adoptees.”   Ann M. Haralambie, Use of Social Media in Post-Adoption

Search and Reunion, 41 Cap. U.L. Rev. 177, 177–78 (2013) (noting courts

rarely exercise their authority to unseal records for good cause, and

appellate courts rarely overturn denials of access, “often citing the

privacy rights of the birth parents and even the adoptive parents”). The

confidentiality of adoption records protects different interests:

      [C]onfidentiality serves several purposes.      It shields the
      adopted child from possibly disturbing facts surrounding his
      or her birth and parentage, it permits the adoptive parents to
      develop a close relationship with the child free from
      interference or distraction, and it provides the natural
      parents with an anonymity that they may consider vital. The
      State’s interest in fostering an orderly and supervised system
      of adoptions is closely tied to these interests of the parties
      involved.

In re Adoption of S.J.D., 641 N.W.2d at 799 (quoting Linda F.M. v. Dep’t of

Health, 418 N.E.2d 1302, 1303 (N.Y. 1981) (citation omitted)).

      Sealing adoption records helps promote the formation of the

adoptive family. Adoptive parents have a strong interest in maintaining

closed adoption records so “they may raise [the] child without fear of

interference from the natural parents and without fear that the birth

status of the illegitimate child will be revealed or used as a means of

harming the child or themselves.” In re Adoption of Baby S., 705 A.2d
822, 824 (N.J. Super. Ct. Ch. Div. 1997) (quoting Mills v. Atl. City Dep’t of
                                     16

Vital Statistics, 372 A.2d 646, 649 (N.J. Super. Ct. Ch. Div. 1977)).

Confidentiality also

      protects the child from any possible stigma of illegitimacy,
      which, though fading, may still exist, and insures that the
      relationship with his or her new parents can develop into a
      loving and cohesive family unit uninvaded by a natural
      parent who later wishes to intrude into the relationship.

Id. (quoting Mills, 372 A.2d at 649).          Indeed, R.D. enjoyed a strong

familial bond with her adoptive parents.           R.D. is age fifty-one and

testified her adoptive parents support her quest to identify her biological

parents.   However, section 600.16A applies to myriad relationships

among adoptees of all ages, biological and adoptive parents, siblings, and

extended families.      Moreover, R.D.’s biological parents have not

consented to revelation of their identities.

      The assurance of secrecy regarding the identity of the
      natural parents enables them to place the child for adoption
      with a reputable agency, with the knowledge that their
      actions and motivations will not become public knowledge.
      Assured of this privacy by the State, the natural parents are
      free to move on and attempt to rebuild their lives after what
      must be a traumatic and emotionally tormenting episode in
      their lives.

Id. (quoting Mills, 372 A.2d at 649). R.D.’s biological parents presumably
believed their identities would remain confidential when they placed her

for adoption.   See Iowa Code § 600.9 (1962) (“The complete record in

adoption proceedings . . . shall be sealed by said clerk, and the record

shall not thereafter be opened except on order of the court.”).       While

some biological parents who gave up children for adoption may welcome

contact from them, others may desire continued anonymity.                An

adoptee’s contact with a birth parent can disrupt her family and

community life.    See In re Creed, 337 N.W.2d 41, 42 (Mich. Ct. App.

1983) (per curiam) (stating petitioner, who had been raped and gave
                                    17

resulting baby up for adoption, alleged severe emotional distress when

her biological son confronted her twenty-one years later).

      Birth   mothers   filed   constitutional   challenges   to   statutory

amendments when Oregon and Tennessee opened adoption records. See

Doe v. Sundquist, 106 F.3d 702, 708 (6th Cir. 1997) (dismissing natural

mothers’ constitutional challenge to Tennessee’s law opening adoption

records); Does v. State, 993 P.2d 822, 825–26 (Or. Ct. App. 1999)

(rejecting natural mothers’ state and federal constitutional challenges to

Oregon’s law opening adoption records); Brett S. Silverman, The Winds of

Change in Adoption Laws: Should Adoptees Have Access to Adoption

Records?, 39 Fam. & Conciliation Cts. Rev. 85, 91–92 (2001) [hereinafter

Silverman] (providing personal stories from the Oregon plaintiffs in

Sundquist, 106 F.3d 702). A woman who placed her child for adoption

opposed unsealing adoption records in Oregon because she did “not want

to have to tell a curious adoptee that he or she would have been aborted

barring the danger [of an abortion], especially after four decades.”

Silverman, 39 Fam. & Conciliation Cts. Rev. at 91. Moreover, she said

she would “be very angry” if the child tried to contact her because “[t]he

idea of adoption was to permanently sever the relationship with the
child.” Id. at 92. Another Oregon birth mother placed her daughter for

adoption because she was conceived as a result of a “terrifying brutal

stranger rape” and said that opening adoption records would be

committing “emotional rape.” Id.

      Iowa Code section 600.16A(2)(d) protects the biological parents’

right to privacy.   See In re Adoption of S.J.D., 641 N.W.2d at 803

(rejecting adoptee’s constitutional challenge because “[t]he right . . . to

information asserted by adoptees directly conflicts with the right to

privacy of birth parents to be left alone” (quoting Jason Kuhns, Note, The
                                     18

Sealed Adoption Records Controversy: Breaking Down the Walls of

Secrecy, 24 Golden Gate U.L. Rev. 259, 269 (1994))). In Head v. Colloton,

we weighed the competing interests of a terminally ill plaintiff and an

unrelated patient who had undergone tissue typing to determine her

suitability as a blood platelet donor for a family member. 331 N.W.2d
870, 872 (Iowa 1983).      The unrelated patient was a potential bone

marrow donor for the plaintiff. Id. The plaintiff petitioned the court for

access to the donor’s contact information in order to urge her to donate.

Id. at 873. We denied his request and stated,

      An individual’s interest in avoiding disclosure of personal
      matters is constitutionally based.       This right is also
      recognized at common law. A valuable part of the right of
      privacy is the right to avoid publicity concerning private
      facts. This right can be as important to a potential donor as
      to a person in ill health.

Id. at 876 (citations omitted). Other courts have noted a constitutional

dimension to the privacy rights of biological parents who give up children

for adoption.    See Mills, 372 A.2d at 651 (“Th[e] natural parent has a

right to privacy, a right to be let alone, that is not only expressly assured

by the provisions of N.J.S.A. 26:8–40.1 and N.J.S.A. 9:3–31 but has also

[been] recognized as a vital interest by the United States Supreme

Court.”); In re Assalone, 512 A.2d 1383, 1386 (R.I. 1986) (“The natural

parents have ‘a right to privacy, a right to be let alone,’ and the

expectation of privacy arising from the confidentiality statute is

constitutionally protected.” (quoting Mills, 372 A.2d at 651)); Bradey v.

Child. Bureau of S.C., 274 S.E.2d 418, 421 (S.C. 1981) (“This expectation

of confidentiality arising from the statute is constitutionally protected as

a right of privacy.”).

      Finally, the State has an interest in maintaining confidentiality to

protect and encourage the adoption process. In re Adoption of S.J.D., 641
19
N.W.2d at 799. As the South Carolina Supreme Court aptly observed,

“we must recognize that the State’s primary concern is in maintaining an

effective adoption procedure which serves the best interests of adoptees

generally.”   Bradey, 274 S.E.2d at 421.     The Bradey court cautioned

against overreacting to changing attitudes on the confidentiality of

adoption records:

             The primary interest of the public is to preserve the
      integrity of the adoptive process. That is, the continued
      existence of adoption as a humane solution to the serious
      social problem of children who are or may become
      unwanted, abused or neglected. In order to maintain it, the
      public has an interest in assuring that changes in law, policy
      or practice will not be made which negatively affect the
      supply of capable adoptive parents or the willingness of
      biological parents to make decisions which are best for them
      and their children. We should not increase the risk of
      neglect to any child, nor should we force parents to resort to
      the black market in order to surrender children they can’t
      care for.
            The public’s interest is relevant as much to the
      appropriate pace of change as it is to the nature of the
      change. For example, even if there was general agreement
      that adoptees should have access to otherwise sealed
      records, we must still determine whether overly rapid
      movement in that direction would undermine the goals of
      adoption itself. In addition, the public interest requires that
      more research be done to determine the effect of policy
      change on the attitudes of adoptive parents and biological
      parents.
             No one has yet shown that decades of policy protecting
      the anonymity of the biological parents and the security from
      intrusion of the parent-child relationship after adoption have
      been misguided. Quite the contrary. The overwhelming
      success of adoption as an institution which has provided
      millions of children with families, and vice versa, cannot be
      easily attacked.
            The public has a strong interest, too, in preserving the
      confidential non-public nature of the process.          Public
      attitudes toward illegitimacy and parents who neglect or
      abuse children have not changed sufficiently to warrant
      careless disclosure of the circumstances leading to adoption.
                                     20

Id. at 421–22 (quoting In re Maples, 563 S.W.2d 760, 763–64 (Mo. 1978)

(en banc)).   Accordingly, the Rhode Island Supreme Court stated, “We

give the benefit of the doubt to the preservation of confidentiality in close

cases.”   In re Philip S., 881 A.2d at 934.       Against this backdrop, we

conclude the juvenile court correctly denied R.D.’s application to compel

disclosure of the identities of her biological parents.

      C. R.D. Failed to Overcome the Statutory Command to

Protect the Identities of Her Biological Parents. Our de novo review

of the medical testimony persuades us that disclosure of the identities of

R.D.’s parents would assist the treatment of her alcoholism and related

depression and anxiety. She is able to maintain sobriety for periods of

time and then relapses. Continued alcohol abuse jeopardizes her health

and life. Her treating physician, psychotherapist, and psychiatric social

worker identify her unsatisfied quest to discover her origins as a root

cause of her alcohol abuse. Yet, they can offer no assurances that her

problems will resolve upon her discovery of the identities of her biological

parents or what will follow.

      R.D. cites a decision of a New York court allowing an adult adoptee

access to adoption records to identify his biological parents based on

testimony of the adoptee’s treating psychologist that “gaining such

knowledge     is   a   necessary   element   in    the    petitioner’s    mental

rehabilitation.” In re Anonymous, 399 N.Y.S.2d 857, 859 (Sur. Ct. 1977).

That adoptee was “estranged from the adoptive parents who loved and

reared him,” was “unable to distinguish fact from fiction,” and was

“suffering from ‘personality [dysfunction]’ which has made the quest for

his true identity the single most important thing in his life.”          Id.   His

biological parents, who had been contacted by a guardian ad litem

pursuant to New York law, had consented to the release of their names
                                    21

and addresses. Id. at 858. The court relied on their consent in releasing

the information. Id. at 859. Such consent is lacking here, and the Iowa

adoption statute does not include a provision allowing a guardian

ad litem to contact the biological parents to ascertain their position on

disclosure. However, nothing prevents parents who give up a child for

adoption in Iowa from subsequently filing an affidavit or a written

consent to reveal their identities upon the adoptee’s request. See Iowa

Code § 600.16A(2)(b)(1), .16A(3).

      R.D.’s yearning to identify her birth parents is undoubtedly shared

by most adoptees.    That yearning alone is insufficient to open sealed

adoption records. In re Adoption of S.J.D., 641 N.W.2d at 802; see also

Linda F.M., 418 N.E.2d at 1304 (“[M]ere desire to learn the identity of

one’s natural parents cannot alone constitute good cause.”). R.D. has

provided the medical evidence lacking in In re Adoption of S.J.D. See 641
N.W.2d at 802 (noting adoptee failed to offer any medical evidence).

R.D.’s showing triggers the discretionary option for the court to open her

records under the first sentence of section 600.16A(2)(d), but disclosure

of the sealed information remains subject to the statutory mandate in the

next sentence to “make every reasonable effort to prevent the identity of

the biological parents from being revealed to the adopted person.” Iowa

Code § 600.16A(2)(d). In some cases, the court could allow disclosure of

medical information from the adoption records, without revealing the

names of the biological parents. See, e.g., Iowa Code § 600.16(1)(b), (2)

(allowing adopted person over age twenty-one access to medical and

developmental histories in adoption records with identifying information

redacted); Doe v. Ward Firm, P.A., 579 S.E.2d 303, 307–08 (S.C. 2003)

(appointing intermediary to review adoption files and disclose medical

information while redacting identities of biological parents).   Here, the
                                      22

adoption records contain no medical information, and all R.D. wants to

know is the names of her biological parents. The juvenile court correctly

denied that request. To hold otherwise would substantially undermine

the statutory confidentiality assured to parents who make the painful

decision to give up a child for adoption.

      The level of confidentiality varies from state to state, and some

commentators favor giving adult adoptees greater access to adoption

records. See generally, e.g., Wayne Deloney, Unsealing Adoption Records:

The Right to Privacy Versus the Right of Adult Adoptees to Find Their

Birthparents, 7 Whittier J. Child & Fam. Advoc. 117 (2007) (describing

the various types of adoption record statutes and arguing “the state

should continue to provide for the best interest of the adoptee by

unsealing adoption records” once the adoptee reaches adulthood);

Samuels, 53 Rutgers L. Rev. 402–34, 436 (analyzing the history of

adoption record confidentiality in the United States, acknowledging the

“difficult process of deconstructing lifelong secrecy,” but concluding that

states will likely reject confidentiality to reflect societal attitude changes);

Silverman, 39 Fam. & Conciliation Cts. Rev. at 85 (reviewing adoption

laws, the purposes behind them, and proposing a uniform adoption law

that provides the adoptive family with full access to medical history of

the biological family but allows the biological parent to veto the release of

identifying information or future contact).

      As the Tennessee Supreme Court observed, “the confidentiality of

records is a statutory matter left to the legislature.” Doe v. Sundquist, 2
S.W.3d 919, 926 (Tenn. 1999) (rejecting a constitutional challenge to the

Tennessee statute unsealing adoption records). We reiterate that while

“changed attitudes” may warrant a fresh look at the confidentiality of

Iowa’s adoption records, “it is not our function ‘to redraft or interpret
                                     23

laws differently’ from what the legislature intended ‘solely to reflect

current values or lifestyles.’ ” In re Adoption of S.J.D., 641 N.W.2d at 802

(quoting In re Hayden, 435 N.Y.S.2d 541, 542 (Sup. Ct. 1981)). Rather,

“it is best left to the legislature to distinguish the changing mores from

shifting moods in society.” Id. (quoting In re Hayden, 435 N.Y.S.2d at

542).

        IV. Conclusion.

        For those reasons, we determine the juvenile court correctly denied

R.D.’s application to identify her biological parents from the sealed

adoption records. We therefore affirm the juvenile court’s ruling.

        AFFIRMED.